DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Veidman et al. (USPAPN 2020/0372635) discloses:
tiling at least one region of interest of the input image into a set of tiles (see para [156] and [180] and fig 1 (steps 110 and 112), segmenting a foreground region of a whole slide image (WSI) into patches);
for each tile, extracting a feature vector of the tile by applying a convolutional neural network, wherein a feature is a local descriptor of the tile (see para [185], [188] and fig 1 (step 114), a patch-level classifier extracting a probability vector from each of the patches by applying a convolutional neural network (CNN) to each of the patches), and
processing the extracted feature vectors of the set of tiles to classify the input image (see para [197], based on results provided by the patch-level classifier, classifying the WSI).
However, Veidman does not disclose: by, computing a score of the tile from the extracted feature vector, said tile score being representative of a contribution of the tile into a classification of the input image, selecting a subset of the tile scores based on their value, and applying a classifier to the selected tile scores in order to classify the input image. Similar reasons apply to claims 11, 13, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668